Case 1:20-cv-01092-AMD-JO Document 1-4 Filed 02/27/20 Page 1 of 2 PageID #: 24




            EXHIBIT D
Case 1:20-cv-01092-AMD-JO Document 1-4 Filed 02/27/20 Page 2 of 2 PageID #: 25




   S U P R E M E C O U R T O F T H E S TAT E O F N E W Y O R K
   COUNTY OF QUEENS
                                                          ■X

    SHIRLEY BROWN,
                                                                 Index No,: 706805/2019
                                        Plaintiff,
                                                                 S T I P U L AT I O N

               -against-

    AMERICAN AIRLINES GROUP INC. and
    JANE DOE


                                        Defendants.
                                                          ■X



   IT IS HEREBY STIPULATED AND AGREED, by the undersigned attorneys that:

             Defendant, American Airlines Group Inc.’s time to answer, plead and/or otherwise move

   to the Plaintiffs Complaint is extended up to and including September 10, 2019.


   Dated: August 8, 2019
             NewWorlc^,New^^
                                                                                     /
                                                                               . 4
    By:.
       Alice Chan                                         Jacqc    Levin^OLD
           C H A N & G R A N T, L L P                     LERNiro, A                     &WINSTON, LLP
       Attorneys for Defendant                            Attorne^-ior Plaintiff
       American Airlines Group Inc.                       475 Park Avenue South, 28* Floor-
       61 Lexington Avenue -Suite 1G                      New York, New York 10016
       New York, NY 10010                                 (212) 686-4655
       (646) 779- 4700




                                                      1
